Order entered April 3, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00383-CV

                    IN RE: JOHN ALBERT ESTRADA, SR., Relator

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. F93-26577-PJ

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE